                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       SCOTT JOHNSON,                                     Case No.18-cv-04813-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11       RICHARD V. COLUMBINI SR., et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court having been informed that plaintiff Scott Johnson and defendant Richard V.

                                  14   Columbini Sr. (in his individual and representative capacities) (collectively, “the settling parties”)

                                  15   have settled the dispute between them, all previously scheduled deadlines and appearances as to

                                  16   Mr. Columbini only1 are VACATED.

                                  17           On or before April 1, 2019, the settling parties shall file a stipulated dismissal pursuant to

                                  18   Fed. R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without

                                  19   a court order (i) by notice if the defendant has not filed an answer or motion for summary

                                  20   judgment, or (ii) by stipulation signed by all parties who have appeared. Because Mr. Columbini

                                  21   has filed an answer, the settling parties must file a stipulated dismissal pursuant to Rule

                                  22   41(a)(1)(ii).

                                  23           If a dismissal is not filed by the specified date, then the settling parties shall appear in

                                  24   Courtroom 2, Fifth Floor, 280 South First Street, California on April 9, 2019, 10:00 a.m. and

                                  25   show cause, if any, why the claims against Mr. Columbini (individually and in his representative

                                  26
                                  27   1
                                         To date, the only other defendant in this action, Ayal Pal Singh, has neither appeared nor
                                  28   responded to the complaint. The Clerk of the Court entered default as to Mr. Singh on January 17,
                                       2019. Dkt. No. 22.
                                   1   capacity) should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the settling

                                   2   parties shall file a statement in response to this Order to Show Cause no later than April 2, 2019

                                   3   advising as to (1) the status of their activities in finalizing settlement; and (2) how much additional

                                   4   time, if any, is requested to finalize the settlement and file the dismissal. If a dismissal is filed as

                                   5   ordered, the Order to Show Cause hearing will be automatically vacated and the settling parties

                                   6   need not file a statement in response to this Order.

                                   7           IT IS SO ORDERED.

                                   8   Dated: January 30, 2019

                                   9

                                  10
                                                                                                       VIRGINIA K. DEMARCHI
                                  11                                                                   United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
